Mr. Justice Freeman delivered the opinion of the court. It is contended by counsel for appellee that the words “payable to such parties as provided for in my will” are invalid and ineffectual to designate beneficiaries, for lack of conformity to the provisions and requirements of the by-laws. It is clear that under these by-laws a member having neither wife, children nor parents, may designate other persons as his beneficiaries. The question is whether, in the case before us, the designation as made was sufficient. It is urged that the clause at the bottom of the designation blank, namely, “ The name of the person or persons to whom a brother desires to make a bequest must be written in full,” was not literally complied with. It is not denied that in other respects there was substantial compliance. The designation was in writing and was made upon the blank form as required, and if in the will the names of the parties are clearly given to whom the deceased desired this benefit to be paid, the object of the by-laws is substantially attained. The only objection is that he did not write out upon the blank form itself the names of the beneficiaries in full. This objection is purely technical. It might be answered by an argument equally technical, that the clause in question does not by its terms provide that “ the names of the persons to whom a brother desires to make a bequest must be written in full,” upon the blank form. It merely requires them to be “ written in full;” and requires that the member “ shall declare upon a blank form therein provided to whom the amount provided for * * * shall be paid after his death;” in this case the parties as provided in the will. It might be thus very plausibly urged that the language of the by-laws and of the clause in question has been literally complied with. Section 3 of the by-laws prescribes the form of the blank. It is in the form so prescribed, after the space left for the designation of the beneficiary, and before the signature, that the clause in controversy occurs. It is, apparently, a mere direction to the member, intended to caution him against a failure to clearly identify the payees, in order to avoid mistake or ambiguity. We do not regard it as intended to be a distinct provision, a literal compliance with which is essential to the validity of a designation. If a name should be inserted with one or more initial letters, instead of the full middle names, the direction would not be literally complied with, and yet it would scarcely be seriously contended that for that reason alone there was a substantial failure to comply with the letter and spirit of the by-law, such as to invalidate the designation and deprive the beneficiary of the right to be paid. We regard the designation as substantially in the mode required in the bylaws. It is said, however, that the beneficiary could not be changed by will, and that there was in this case an attempt to reserve such power. There is no evidence in* the case before us that any such change was made, or that more than one will was drawn. The question is more serious, whether the will in this case contains an actual provision for the payment of this benefit fund to the parties claiming thereunder. It may be conceded that a designation by will, of persons or purposes outside of what the contract or by-laws of the appellant permit, could not be allowed. It is only where the designation by will is substantially in accordance ■with the contract that it can be deemed valid. It is not contended in this case that the persons designated, and whose names are given in the will, are not competent as beneficiaries under the by-laws of the order, if they have been properly and clearly designated, in compliance with those by-laws. But it is urged that, even if the designation by the deceased upon the blank form provided be deemed sufficient, the language of the will fails to provide expressly or clearly for the payment of this fund in controversy. The testator directs that the balance of his estate, “ being real, personal, and such amount as be derived from life insurance,” be divided between appellee and the sister of the testator. Can this language be properly held to cíescribe the fund to which his beneficiaries, namely, “ such parties as provided for in my will,” would be entitled? This must be determined from the will itself. “ The intention must be so clear that no other reasonable intention can be imputed to the will.” Arthur v. The Odd- Fellows Beneficial Association of Columbus, 29 Ohio St. 557. In Martin v. Stubbings, 126 Ill. 387, on page 403, it is said : “ A mutual benefit society is not a life insurance company, in the restricted sense in which that term is used in our statute in relation to life insurance companies, nor is a certificate of membership in such society a policy of life insurance in the same restricted sense of the term, yet it is manifest that such membership certificate is in the nature of a mutual life insurance policy. * * * Such contracts are, therefore, subject to the rules of law governing life insurance policies, except so far as those rules must be held to be modified by the peculiar organization, object and policy of such societies.” The section of the by-laws of the order which creates the endowment fund under consideration, also provides that “ each member shall be entitled to the benefits of said fund as hereinafter provided; ” and the next section states the object of the fund to be to “ assist widows and orphans, parents, and such other beneficiaries as may be designated by the members of the order;” and provides that payment from it shall be made upon the decease of the member. It is therefore, we think, evident that the endowment fund is in the nature of life insurance in the same way, and to the same extent, as a membership certificate in an ordinary mutual benefit society. If we are right in this conclusion, then the provision of the will disposing of such amount as should be “derived from life insurance” includes the fund in controversy, and is a sufficient designation of the particular fund which was, by the member’s appointment, made “ payable to such parties as provided for in my will.” Appellee was one of these parties. As is said in Order of Foresters v. Malloy, 169 Ill. 58: “ The implication to be drawn from the language of the will, that the testator possibly regarded.the endowment as a part of his estate, can have no effect to defeat the manifest intention that appellee should receive it.” In that case, also, the word “ insurance ” was used to designate the benefit, and it was described as “ insurance in the Order of Cátholic Foresters.” In the case before us the will must be considered as a document referred to in the member’s designation of the beneficiaries, as containing the names of the latter, and the two together—the designation and the will—as indicating the intention of the deceased member. This intention, when thus clearly made manifest, “ ought to be observed and carried out,” unless inconsistent with the objects and aims of the order, and the rules of law applicable. (See Alexander v. Parker, 42 Ill. App. 465.) Mo such inconsistency appears. The judgment of the Circuit Court must be affirmed.